PER CURIAM
After entering a plea of no contest, defendant was convicted of felony driving while suspended. ORS 811.182. The trial court sentenced him to 24 months probation with the special condition that he serve 120 custody units. The court ordered that 60 of the 120 custody units be served “as directed by * * * County Probation Department.” Although the error was not preserved, we review under ORAP 5.45. Defendant argues, and the state concedes, that the trial court lacks authority to make such a delegation to the probation department. We accept that concession. OAR 253-05-012 (3)(b); State v. Shefler, 118 Or App 536, 847 P2d 417 (1993).
Conviction affirmed; condition of probation that 60 custody units be utilized at discretion of County Probation Department vacated; remanded for resentencing.